DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9-11, 13-17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/654153 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as can be seen on the table below:
17/654258
17/654153
1. A method for classifying digital images of transaction evidences, comprising: 
1. A method for classifying digital images of transaction evidences, comprising:
extracting a plurality of descriptive data items and a plurality of numeric values of a transaction evidence from a digital image; 
Examiner’s note: The plurality of numeric values here can be interpreted as the plurality of purchased items of 17/654153
extracting a plurality of descriptive data items of a transaction evidence from a digital image indicating a plurality of purchased items;

searching in at least one data source for informative data based on the extracted plurality of descriptive data items, wherein the informative data includes a price;
Examiner’s note: This extra limitation has no weight on the subject matter of 17/654258
determining an association between at least one of the plurality of numeric values and at least one of the plurality of descriptive data items; 
determining a correlated amount for each of at least one of the plurality of descriptive data items, wherein the correlated amount determined for one of the descriptive data items defines a paid price for the descriptive data item;
determining, based on at least one expense type classification rule, at least a primary expense type of the transaction evidence, wherein the at least one expense type classification rule is applied to the plurality of descriptive data items and the plurality of numeric values; and 
determining, based on at least one expense type classification rule, a primary expense type of the transaction evidence, wherein the at least one expense type classification rule is applied to the plurality of descriptive data items and each of the correlated amount; and
classifying the digital image based on the determined at least one primary expense type.
classifying the digital image based on the determined primary expense type.


Claims 10 and 11 of the current application are analogous to claim 1 and correlate to claims 8 and 9 of 17/654153 respectively, which are analogous to claim 1 as well. Therefore, a similar analysis applies.
Claims 3-7, and 9 depend on claim 1 of the current application and correspond to claims 2-7 (in that same order) of 17/654153. These claims are substantially the same, therefore a similar analysis applies.
Claims 13-17, and 19 depend on claim 11 of the current application and correspond to claims 10-15 (in that same order) of 17/654153. These claims are substantially the same, therefore a similar analysis applies.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 10-11, 13, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US 2010/0061629).
(1) regarding claim 1:
Ma ‘629 discloses a method for classifying digital images of transaction evidences (paragraph [0057]-[0058], where images of receipts are being classified), comprising: 
extracting a plurality of descriptive data items and a plurality of numeric values of a transaction evidence from a digital image (paragraph [0058], where after the image is digitized, a parser is used to extract data items describing the items that were purchased); 
determining an association between at least one of the plurality of numeric values and at least one of the plurality of descriptive data items (paragraph [0058], where reading the data after being parsed, the amount due (price) is correlated to individual items); 
determining, based on at least one expense type classification rule, at least a primary expense type of the transaction evidence (paragraph [0058], where in the example discussed, based on the determined vendor an expense type (primary) would be determined, in this example meals is the primary expense type), wherein the at least one expense type classification rule is applied to the plurality of descriptive data items and the plurality of numeric values (paragraph [0058], where the classification rule is applied to all items in order to add them to an expense report); and 
classifying the digital image based on the determined at least one primary expense type (paragraph [0058], where the receipt as a whole is classified into a meal expense report).

(2) regarding claim 3:
Ma ‘629 further discloses wherein the at least one expense type classification rule is selected based on at least one of: a data item and metadata associated with the digital image of the transaction evidence (paragraph [0058], where if the data item is associated with food, then the meal classification rule is used).

(3) regarding claim 8:
Ma ‘629 further discloses wherein the at least one expense type classification rule includes rules for comparing the extracted plurality of descriptive data item to a plurality of previous descriptive data items associated with a previous transaction evidence (paragraph [0058], where the extracted descriptive data is compared to data stored in a database obtain from previous iterations of the system).

(4) regarding claims 10 and 11:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

(5) regarding claim 13:
The limitations are similar to those treated in claim 3 and are met by the same references as discussed above.

(6) regarding claim 18:
The limitations are similar to those treated in claim 8 and are met by the same references as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2010/0061629) in view of Schmitt et al. (US 2014/0101002).
(1) regarding claim 4:
Ma ‘629 discloses all the subject matter as described above except wherein at least one of the data item and the metadata indicates a country parameter that is associated with at least one of: a vendor and a consumer.
However, Schmitt ‘002 teaches wherein at least one of the data item and the metadata indicates a country parameter (paragraph [0031], where a location for the transaction is included among the items) that is associated with at least one of: a vendor (paragraph [0031], where using the data items (among those the location) an establishment (vendor) is being determined) and a consumer.
Having a system of Schmitt ‘002 reference and then given the well-established teaching of Ma ‘629 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ma ‘629 to include the limitations as taught by Schmitt ‘002 because it may be advantageous to sort or otherwise organize the number of expense items in the expense buffer such that a user may allocate related expense items quickly and efficiently for an expense report (paragraph [0017]).

(2) regarding claim 14:
The limitations are similar to those treated in claim 4 and are met by the same references as discussed above.

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2010/0061629) and Schmitt et al. (US 2014/0101002) as applied to claims above, and further in view of Guzman et al. (US 2018/0011846).
(1) regarding claim 5:
Ma ‘629 and Schmitt ‘002 disclose all the subject matter as described above except searching in at least one data source for the at least one expense type classification rule based on the country parameter of the digital image of the transaction evidence.
However, Guzman ‘846 teaches searching in at least one data source for the at least one expense type classification rule based on the country parameter of the digital image of the transaction evidence (paragraph [0029]-[0030], where a database is search in order to acquire a particular set of rules based on the country of origin).
Having a system of Guzman ‘846 reference and then given the well-established teaching of Ma ‘629 and Schmitt ‘002, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ma ‘629 and Schmitt ‘002 to include the limitations as taught by Guzman ‘846 because by identifying deductible expenses, a serious issue may arise as improper submissions may carry legal penalties and withholding submissions for fear of such penalties may result in loss of money (paragraph [0010]), thus a proper way of classifying the data would be advantageous to a user as it will provide peace of mind in regards to tax issues.

(2) regarding claim 15:
The limitations are similar to those treated in claim 5 and are met by the same references as discussed above.

Allowable Subject Matter
Claims 2, 6-7, 9, 12, 16-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claims 2 and 12 disclose the unique and distinct limitations of “wherein determining the association between the at least one of the plurality of numeric values and the at least one of the plurality of descriptive data items further comprises: applying at least one positioning rule to each of the plurality of descriptive data items with respect to each of the plurality of numeric values”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claims 7 and 17 depend on claims 6 and 16 respectively, therefore a similar analysis applies.
B. Claims 6 and 16 disclose the unique and distinct limitations of “generating an electronic tag indicating the classification of the digital image of the transaction evidence”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claims 7 and 17 depend on claims 6 and 16 respectively, therefore a similar analysis applies.
C. Claims 9 and 19 disclose the unique and distinct limitations of “extracting a first multiset of textual items from the plurality of textual items of the digital image; determining a second approximate identity of a vendor entity that issued the digital image by comparing the first multiset of textual items to at least a second multiset of textual items that was previously associated with the unique vendor entity; determining a specific identity of the vendor entity that issued the digital image upon determination that the first approximate identity and the second approximate identity are identical, otherwise performing a resolution process; and associating the digital image with the vendor entity that issued the digital image based on the determined specific identity”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
Claims 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 20-21 are directed to a method of classifying electronic documents. Claim 20 identifies the uniquely distinct features of “generating a sequence matching score indicating an association level between the at least a first sequence and the at least a second sequence; generating a graph that includes a plurality of nodes representing the first digital image and the at least a second digital image, and links representing the association level between the first digital image and the at least a second digital image; and, classifying the first digital image by applying at least one clustering rule over the graph”. The closest prior art Ma (US 2010/0061629) teaches the computing device 102 of FIG. 1 analyzes the images received from the scanner 100, converts the images to text, analyzes the text data, extracts expense data, and puts the extracted expense data into an expense report. In another exemplary embodiment, the computer program executed by the computing device 102 of FIG. 1 analyzes business card or other documents images received from the scanner 100, converts the images to text, analyzes the text data, extracts contacts data, and puts the contacts data into a contacts database (paragraph [0057]), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675